COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-15-00276-CV


In the Interest of K.R. and N.R.,          §   From the 442nd District Court
Children
                                           §   of Denton County (2010-61172-
                                               393)
                                           §

                                           §   June 9, 2016

                                           §   Opinion by Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

We reverse that portion of the trial court’s judgment that pertains to child support

and remand the case for a new trial on that issue. We affirm the remainder of the

trial court’s judgment

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Bonnie Sudderth_______________
                                         Justice Bonnie Sudderth